This court is of opinion that neither the judgment of the court of common pleas, of May 10, 1884, in favor of the creditors against the stockholders of *653the railway company, nor that of December 31,1887, in favor of the plaintiff in error, by which it was determined he was not a party to or bound by the compromise agreement made between certain of the creditors and stockholders, was opened up by the appeal taken from the confirmation of the supplemental report of the master, and the judgment entered August 16,1890, and the circuit court erred in proceeding to hear and determine the question as to whether said plaintiff in error was a party to or bound by said compromise agreement, for which error the judgment rendered by the circuit court is hereby reversed, with costs, and the cause is remanded to that court for disposition upon said supplemental report.